 



Exhibit 10.6

     
To:
  VeriFone Holdings, Inc.
2099 Gateway Place, Suite 600
San Jose, CA 95110
Attention: Barry Zwarenstein, Executive Vice President and Chief Financial
Officer

June 21, 2007

     
From:
  JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
 
   
Re:
  Amendment to Warrant Transaction

     This amendment (this “Amendment”) is made as of this 21st day of June,
2007, between JPMorgan Chase Bank, National Association, London Branch (“Party
A”), represented by J.P. Morgan Securities Inc. as its agent, and VeriFone
Holdings, Inc. (“Party B”).
     WHEREAS, Party A and Party B are parties to a Confirmation dated as of
June 18, 2007 (the “Confirmation”) relating to Warrants on shares of common
stock (par value USD 0.01 per share) of Party B issued by Party B to Party A,
the first scheduled Expiration Date for which is December 19, 2013;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The Premium under the Confirmation shall be USD 15,594,000.     (b)  
The Number of Warrants and Expiration Dates specified in the Schedule shall be
replaced in their entirety with the Number of Warrants and Expiration Dates set
forth in an amended schedule delivered by Party A to Party B contemporaneously
with the execution of this Amendment.

     Section 3. Representations, Warranties and Agreements. Party A and Party B
each hereby repeats its respective representations, warranties and agreements
contained in the Confirmation, with respect to the Amendment or with respect to
the Confirmation, as amended by the Amendment, as the context requires.
     Section 4. Opinion. Party B shall deliver a written opinion of counsel,
reasonably acceptable to Party A in form and substance, on or before the
Effective Date, with respect to the matters set forth under the caption
“Opinion” in the Confirmation.
     Section 5. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

1



--------------------------------------------------------------------------------



 



     Section 7. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 8. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

2



--------------------------------------------------------------------------------



 



     Party B hereby agrees (a) to check this Amendment carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Party A) correctly sets forth the terms of the agreement between Party A and
Party B with respect to the Transaction, by manually signing this Amendment or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.

            Yours faithfully,


J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, National Association
      By:   /s/ Jeff Zajkowski         Authorized Signatory        Name: Jeff
Zajkowski     

            Agreed and Accepted By:       VeriFone Holdings, Inc.
      By:   /s/ Barry Zwarenstein         Name:   Barry Zwarenstein       
Title:   Executive Vice President and Chief Financial Officer     

 